 1   MARC P. COOK, ESQ.
     Nevada Bar No. 004574
 2   JULIE L. SANPEI, ESQ.
     Nevada Bar No. 005479
 3   COOK & KELESIS, LTD.
     517 South Ninth Street
 4   Las Vegas, Nevada 89101
     Phone:         (702) 737-7702
 5   Fax:           (702) 737-7712
     E-mail:        law@bckltd.com
 6   Attorneys for Defendant Jarod Barto
 7
 8
 9                               UNITED STATES DISTRICT COURT
10                                        DISTRICT OF NEVADA
11
12    JANE DOE, an Individual,                          CASE NO. 2:19-CV-00382-GMN-BNW

13                           Plaintiff,
                                                        STIPULATION AND ORDER TO
14    v.                                                DISMISS DEFENDANT JAROD BARTO
                                                        WITH PREJUDICE
15    CITY OF LAS VEGAS, CITY OF
      HENDERSON, NATHAN HANNIG, an
16    Individual, MARIO RUEDA, an Individual,
      RUBEN SANCHEZ, an Individual, JAMES
17    SUAREZ, an Individual, JONATHAN CUFF,
      an Individual, JOSEPH “JOE” VANEK, an
18    Individual, JAROD BARTO, an Individual,
      CODY RACINE, an Individual, JASON
19    TULLIS, an Individual, ZACH YEOMAN, an
      Individual, WILLIAM MCDONALD, an
20    Individual, JON STEVENSON, an
      Individual, JOHN DOE #1, likely an
21    Individual DOES I through X; ROE
      CORPORATION I through X.
22                           Defendants.
23
24          Defendant, Jarod Barto (hereinafter “Defendant Barto” or “Barto”), by and through his

25   counsel of record, Marc P. Cook, Esq., of the law firm of Cook & Kelesis, Ltd., and Plaintiff, Sadie

26   Helm aka Jane Doe, (hereinafter “Plaintiff” or “Helm”) by and through her counsel of record Jenny

27   L. Foley, Esq., of the law firm of HKM Employment Attorneys, LLP, hereby stipulate and agree as

28   follows:
 1              IT IS HEREBY STIPULATED that Defendant Jarod Barto shall be dismissed with
 2   prejudice from the above-entitled action, with each party to bear its own attorneys’ fees and costs.
 3
 4   DATED this 5th day of September, 2019.               DATED this 5th        day of September, 2019.
 5   COOK & KELESIS, LTD.                          HKM EMPLOYMENT ATTORNEYS LLP
 6
 7   /s/ MARC P. COOK, ESQ.                        /s/ JENNY FOLLEY, PH.D. ESQ.
     MARC P. COOK, ESQ.                            JENNY FOLEY, PH. D. ESQ.
 8   Nevada Bar No. 004574                         Nevada Bar No. 09017
     JULIE L. SANPEI, ESQ.                         1785 East Sahara Avenue
 9   Nevada Bar No. 005479                         Suite 325
     517 South 9th Street                          Las Vegas, Nevada 89104
10   Las Vegas, Nevada 89101                       Attorneys for Plaintiff Sadie Helm
     Attorney for Defendant Jarod Barto
11
12                                                ORDER
13          IT IS SO ORDERED.
14          Dated this 18 day of September, 2019.
15
16
17
                                                   Gloria M. Navarro, District Judge
18                                                 United States District Court
19
20
21
22
23
24
25
26
27
28

                                                Page 2 of 2
